 



Exhibit 10.1
CHARTWELL INTERNATIONAL, INC.
CONSULTING AGREEMENT
          This Consulting Agreement (“Agreement”) is made and entered into as of
March 12, 2007 by and between Chartwell International, Inc., a Nevada
corporation (the “Company”), and Entitlement Solutions, Inc., a California
corp., with an address of 7 Via Terracallta, Cote De Caza, California
(“Consultant”).
RECITALS
          WHEREAS, the Company previously engaged the Consultant as an
independent contractor to perform the services described in Exhibit A, attached
hereto (the “Services”), and agreed to pay Consultant the monthly cash
compensation further set forth therein;
          WHEREAS, the Company desires to continue retaining Consultant to
perform the Services and Consultant is willing to perform such Services, on
terms set forth more fully hereunder;
          NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises contained herein, the parties agree as follows:
          1.      SERVICES AND COMPENSATION
                    (a)      Consultant agrees to exclusively designate
Mr. Richard Ellison to perform for the Company the services (“Services”)
described in Exhibit A, attached hereto.
                    (b)      The Company agrees to pay Consultant the
compensation set forth in Exhibit A for the performance of the Services.
                    (c)      The scope of the Services and the compensation may
be amended by upon mutual written agreement by both parties.
          2. CONFIDENTIALITY
                    (a)      “Confidential Information” means any Company
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customers,
customer lists, markets, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, financial or other business information disclosed by the
Company either directly or indirectly in writing, orally or by drawings or
inspection of parts or equipment.
                    (b)      Consultant will not, during or subsequent to the
term of this Agreement, use the Company’s Confidential Information for any
purpose whatsoever other than the performance of the Services on behalf of the
Company or disclose the Company’s Confidential Information to any third party.
It is understood that said Confidential Information shall remain the sole
property of the
Page 1 of 10

 



--------------------------------------------------------------------------------



 



Company. Consultant further agrees to take all reasonable precautions to prevent
any unauthorized disclosure of such Confidential Information including, but not
limited to, having each employee of Consultant, if any, with access to any
Confidential Information, execute a nondisclosure agreement containing
provisions in the Company’s favor identical to Sections 2, 3 and 5 of this
Agreement. Confidential Information does not include information which (i) is
known to Consultant at the time of disclosure to Consultant by the Company as
evidenced by written records of Consultant, (ii) has become publicly known and
made generally available through no wrongful act of Consultant, (iii) has been
rightfully received by Consultant from a third party who is authorized to make
such disclosure, or (iv) is independently developed by Consultant. Without the
Company’s prior written approval, Consultant will not directly or indirectly
disclose to anyone the contents of this Agreement.
                    (c)      Consultant agrees that Consultant will not, during
the term of this Agreement, improperly use or disclose any proprietary
information or trade secrets of any former or current employer or other person
or entity with which Consultant has an agreement or duty to keep in confidence
information acquired by Consultant, if any, and that Consultant will not bring
onto the premises of the Company any unpublished document or proprietary
information belonging to such employer, person or entity unless consented to in
writing by such employer, person or entity. Consultant will indemnify the
Company and hold it harmless from and against all claims, liabilities, damages
and expenses, including reasonable attorneys fees and costs of suit, arising out
of or in connection with any violation or claimed violation of a third party’s
rights resulting in whole or in part from the Company’s use of the work product
of Consultant under this Agreement.
                    (d)      Consultant recognizes that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that Consultant owes the Company and such third
parties, during the term of this Agreement and thereafter, a duty to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out the Services for the Company consistent with the
Company’s agreement with such third party.
                    (e)      Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant will deliver to the Company all of the
Company’s property or Confidential Information that Consultant may have in
Consultant’s possession or control.
          OWNERSHIP
                    (a)      Consultant agrees that all copyrightable material,
notes, records, drawings, designs, inventions, improvements, developments,
discoveries and trade secrets conceived, made or discovered by Consultant,
solely or in collaboration with others, during the period of this Agreement
which relate in any manner to the business of the Company that Consultant may be
directed to undertake, investigate or experiment with, or which Consultant may
become associated with in work, investigation or experimentation in the line of
business of Company in performing the Services hereunder (collectively,
“Inventions”), are the sole property of the Company. In addition, any Inventions
which constitute copyrightable subject matter shall be considered “works made
for hire” as that term is defined in the United States Copyright Act. Consultant
further agrees to assign (or cause to be assigned) and does hereby assign fully
to the Company all Inventions and any copyrights, patents,
Page 2 of 10

 



--------------------------------------------------------------------------------



 



mask work rights or other intellectual property rights relating thereto.
Attached as Exhibit B hereto is a list describing all inventions, original works
of authorship, developments, improvements and trade secrets which were made by
Consultant prior to the date of this Agreement, which belong to Consultant, and
which are not assigned to the Company (“Prior Inventions”). Consultant
represents and warranties that no patent applications relating to Inventions or
Prior Inventions are pending under his name and no Inventions or designs
provided to the Company have been used by prior customers of Consultant or
patented by such customers.
                    (b)      Consultant agrees to assist Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto. Consultant
further agrees that Consultant’s obligation to execute or cause to be executed,
when it is in Consultant’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement.
                    (c)      Consultant agrees that if in the course of
performing the Services, Consultant incorporates into any Invention developed
hereunder any invention, improvement, development, concept, discovery or other
proprietary information owned by Consultant or in which Consultant has an
interest, the Company is hereby granted and shall have a nonexclusive,
royalty-free, perpetual, irrevocable, worldwide license to make, have made,
modify, use and sell such item as part of or in connection with such Invention.
                    (d)      Consultant agrees that if the Company is unable
because of Consultant’s unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure Consultant’s signature to apply
for or to pursue any application for any United States or foreign patents or
mask work or copyright registrations covering the Inventions assigned to the
Company above, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney in fact, to act for and in Consultant’s behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyright and mask work
registrations thereon with the same legal force and effect as if executed by
Consultant.
          4. REPORTS
          Except as otherwise stated on Exhibit A attached hereto, Consultant
agrees that it will from time to time during the term of this Agreement or any
extension thereof keep the Company advised as to Consultant’s progress in
performing the Services hereunder and that Consultant will, as requested by the
Company, prepare written reports with respect thereto. It is understood that the
time required in the preparation of such written reports shall be considered
time devoted to the performance of Consultant’s Services.
Page 3 of 10

 



--------------------------------------------------------------------------------



 



          5.      CONFLICTING OBLIGATIONS
          Except as disclosed to the Company, Consultant certifies that
Consultant has no outstanding agreement or obligation that is in conflict with
any of the provisions of this Agreement, or that would preclude Consultant from
complying with the provisions hereof, and further certifies that Consultant will
not enter into any such conflicting Agreement during the term of this Agreement.
          6.      TERM AND TERMINATION
                    (a)      This Agreement will commence on the date first
written above and will continue for two (2) years from the date first set forth
above or until termination as provided below. This Agreement will automatically
renew for additional one (1) year terms unless terminated by either party upon
thirty (30) days written notice prior to the end of the then current term.
                    (b)      Either party may terminate this Agreement for
material breach by the other party which is not cured after thirty (30) days
written notice to the Company.
                    (c)      Notwithstanding anything herein to the contrary,
the Company may terminate this Agreement immediately and without prior notice if
Consultant refuses to or is unable to perform the Services or fails to provide
the personal services of Mr. Richard Ellison.
                    (d)      Upon such termination all rights and duties of the
parties toward each other shall cease except:
                              (i)      that the Company shall be obliged to pay,
within thirty (30) days of the effective date of termination, all undisputed
amounts owing to Consultant for Services completed and accepted by the Company
prior to the termination date and related expenses, if any, in accordance with
the provisions of Section 1 (Services and Compensation) hereof; and
                              (ii)      Sections 2 (Confidentiality), 3
(Ownership) and 8 (Independent Contractor) shall survive termination of this
Agreement.
          7.      ASSIGNMENT
          Neither this Agreement nor any right hereunder or interest herein may
be assigned or transferred by Consultant without the express written consent of
the Company.
          8. INDEPENDENT CONTRACTOR
          Nothing in this Agreement shall in any way be construed to constitute
Consultant as an agent, employee or representative of the Company, but
Consultant shall perform the Services hereunder as an independent contractor.
Consultant agrees to furnish (or reimburse the Company for) all tools and
materials necessary to accomplish this contract, and shall incur all expenses
associated with performance, except as expressly provided on Exhibit A of this
Agreement. Consultant acknowledges and agrees that Consultant is obligated to
report as income all compensation received by Consultant pursuant to this
Agreement, and Consultant agrees to and acknowledges the obligation to pay all
self-employment and other taxes thereon. Consultant further agrees to indemnify
the Company and hold it harmless to the extent of any obligation imposed on
Company (i) to pay in withholding taxes or similar
Page 4 of 10



 



--------------------------------------------------------------------------------



 



items or (ii) resulting from Consultant’s being determined not to be an
independent contractor.
          9.      EQUITABLE RELIEF
          Consultant agrees that it would be impossible or inadequate to measure
and calculate the Company’s damages from any breach of the covenants set forth
in Sections 2 or 3 herein. Accordingly, Consultant agrees that if Consultant
breaches Sections 2 or 3, the Company will have available, in addition to any
other right or remedy available, the right to obtain from any court of competent
jurisdiction an injunction restraining such breach or threatened breach and
specific performance of any such provision. Consultant further agrees that no
bond or other security shall be required in obtaining such equitable relief and
Consultant hereby consents to the issuances of such injunction and to the
ordering of such specific performance.
          10.      GOVERNING LAW AND JURISDICTION
          This Agreement shall be governed and construed and enforced in
accordance with the internal, substantive laws of the State of California,
without giving effect to the conflict of law rules thereof, and shall be deemed
to be executed in Los Angeles, California. Any legal action or proceeding
relating to this Agreement shall be instituted in a state or federal court in
California. The parties agree to submit to the jurisdiction of, and agree that
venue is proper in, these courts in any such legal action or proceeding.
          11.      ENTIRE AGREEMENT AND AMENDMENTS
          This Agreement is the entire agreement of the parties and supersedes
any prior or contemporaneous agreements whether oral or written between them
with respect to the subject matter hereof. This Agreement may be changed only if
agreed to in writing by both parties.
          12.      COUNTERPARTS
          This Agreement may be executed in one or more counterparts, each of
which shall be an original, but all of which together shall constitute one and
the same instrument.
          13.      SEVERABILITY
          If any provision of this Agreement is held to be unenforceable for any
reason, such provision shall be adjusted rather than voided, if possible, in
order to achieve the intent of the parties to the maximum extent possible. In
any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the full extent possible.
          14.      WAIVER
          The waiver of any term or condition contained in this Agreement by any
party to this Agreement shall not be construed as a waiver of a subsequent
breach or failure of the same term or condition or a waiver of any other term or
condition contained in this Agreement.
Page 5 of 10

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

            COMPANY:


CHARTWELL INTERNATIONAL, INC.
a Nevada corporation
      By:           Name:   Paul Biberkraut        Title:   Chief Financial
Officer                   Address:  177 Madison Avenue
Morristown, NJ 07960        CONSULTANT:


Name: Entitlement Solutions, Inc.
      By:                   Title:   Name: Richard Ellison         Title:  
President         Address:   7 Via Terracallta
Cote De Caza, California      

Page 6 of 10

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Page 7 of 10

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Page 8 of 10

 



--------------------------------------------------------------------------------



 



APPENDIX I
Restricted Stock Issuance Agreement
Page 9 of 10

 



--------------------------------------------------------------------------------



 



APPENDIX II
Stock Option Agreement
Page 10 of 10

 